Title: To Benjamin Franklin from Henry Harford, [before 7 June 1783]
From: Harford, Henry
To: Franklin, Benjamin


          
            Sir
            [before June 7, 1783]
          
          Being as your Excellency must know, very deeply interested in the welfare of America,
            permit me to congratulace the Congress in General and the state of Maryland in
            particular, thro your Excellency on the approaching acknowledgement of that independance
            that has been so Gloriously Struggled for, which cannot fail giving to
            the United States the wished for prosperity, that their commerce, Consequence,
            Situation, and indeed every thing entitle them to, and will I most cordially hope
            eventually when past hostilities shall be forgotten closely ally them in the strongest
            bonds of union with this Kingdom, an union that nature dictates and must in the end give
            laws to the whole world—
          Your Excellencys known Candour will do justice on the other side the Atlantic to my
            past situation and present sentiments— My intention is to Embark for America as soon as
            the weather will permit. I wish to become a Citizen (if I may be allowed the expression)
            of that country which was not in my power till lately or I undoubtedly shoud have sought
            the honor sooner—
          I beg your Excellency to accept my most gratefull acknowledgements for your polite
            attention to Doctr Shuttleworth and for the letter and pasport you were so obliging to
            furnish him with and I request you to
            believe me to be with the highest respect for your Carecter Sr Your Excellencys most
            obedient and obliged humble Sert
          
            Henry Harford
          
         
          Endorsed: Mr Smith who brought this Letter informs me that Mr
            Harford is Proprietary of Maryland
          Notation: Henry Hartford
        